Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00554-CV

                                         Kathleen BARRACO,
                                               Appellant

                                                    v.

                               LEVY TOWNHOUSE OWNERS, INC.,
                                         Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-19385
                           Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 14, 2015

DISMISSED FOR WANT OF PROSECUTION

           On September 16, 2015, we notified Appellant that the trial court clerk filed a notification

of late clerk’s record stating that the clerk’s record has not been filed because (1) Appellant has

failed to pay or make arrangements to pay the clerk’s fee for preparing the record, and (2)

Appellant is not entitled to appeal without paying the fee. We ordered Appellant to provide written

proof to this court on or before September 28, 2015, that either (1) the clerk’s fee has been paid or

arrangements have been made to pay the clerk’s fee; or (2) Appellant is entitled to appeal without
                                                                                    04-15-00554-CV


paying the clerk’s fee. We warned Appellant that if she failed to respond within the time provided,

this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(c).


                                                 PER CURIAM




                                                -2-